Citation Nr: 1443576	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  12-06 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an evaluation in excess of 30 percent prior to January 17, 2012, and thereafter, in excess of 60 percent for coronary artery disease (CAD). 

3.  Entitlement to an evaluation in excess of 10 percent prior to February 14, 2011, and thereafter, in excess of 20 percent for diabetes mellitus. 

4.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy in the right lower extremity. 

5.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy in the left lower extremity.

6.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy in the right upper extremity.

7.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy in the right upper extremity.

8.  Entitlement to an evaluation in excess of 10 percent for tinnitus. 

9.  Entitlement to an evaluation in excess of 10 percent for sternotomy scar.  

10.  Entitlement to a compensable evaluation for bilateral hearing loss.  

11.  Entitlement to an evaluation in excess of 30 percent for cirrhosis of the liver with portal hypertension. 

12.  Entitlement to an effective date prior to January 17, 2012 for the award of service connection for erectile dysfunction with special monthly compensation (SMC). 

13.  Entitlement to an effective date prior to August 20, 2010 for the award of service connection for sternotomy scar. 

14.  Entitlement to an effective date prior to August 20, 2010 for the award of service connection for coronary artery disease. 

15.  Entitlement to service connection for B-cell Leukemia as due to herbicide exposure, including Agent Orange. 

16.  Entitlement to service connection for chlorance as due to herbicide exposure, including Agent Orange.

17.  Entitlement to service connection for soft tissue sarcoma, to include as due to herbicide exposure, including Agent Orange.

18.  Entitlement to a self-propelled walk behind Billy Goat Leaf Vacuum under the provisions of an independent living program pursuant to Title 38, United States Code, Chapter 31.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to August 1972.

These matters come on appeal before the Board of Veterans' Appeals (Board) from multiple rating decisions by the Department of Veterans Affairs Regional Office, located in St. Louis, Missouri (RO).  During the pendency of the appeal, the RO awarded the Veteran increased ratings for his disabilities due to PTSD, coronary artery disease, and diabetes mellitus.  As the Veteran has not been granted the maximum rating available for any of these disabilities, these increased ratings claims remain pending on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).   

In October 2012 and March 2013, the Veteran testified before the undersigned Veterans Law Judge during hearings held at the Central Office, located in Washington, District of Columbia (DC).  Copies of both of these hearing transcripts have been associated with the claims folder.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The following issues of entitlement to increased ratings for liver disability, coronary artery disease, diabetes mellitus, peripheral neuropathy in all four extremities, tinnitus and bilateral hearing loss; entitlement to earlier effective dates for award of service for erectile dysfunction, sternotomy scar, and coronary artery disease; entitlement to service connection for soft tissue sarcoma, B-cell leukemia, and chloracne; and entitlement to purchase of equipment, are  addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is shown to have been manifested by symptomatology that is more consistent with total occupational and social impairment for the entire period under appeal.  


CONCLUSION OF LAW

The criteria for a grant of 100 percent for PTSD for the entire period have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination as to the evaluation assigned for PTSD, no further discussion of VA's duties to notify and assist is necessary.

As noted in the Introduction, the Veteran testified before the undersigned Veterans Law Judge during hearings held at the Central Office in October 2012 and March 2013.  Copies of hearing transcripts have been associated with the claims folder.  As an initial matter, the Board notes that the Veteran requested that his Board hearing be conducted by a female Veterans Law Judge.  Although the Veteran was initially advised that such an accommodation may be possible, it was explained during his second hearing that the assignment of an appeal to a Member of the Board for adjudication or other matters, such as a personal hearing, falls under the jurisdiction of the Chairman of the Board of Veterans' Appeals or appropriate individual to whom such authority may be delegated, and not to an individual Veterans Law Judge (VLJ).  38 C.F.R. §§ 19.3, 19.14, 20.707 (2013).  In this regard, several Chairman's Memoranda have been issued addressing the manner by which hearings will be scheduled and conducted, including Memorandum No. 01-94-09 and Memorandum 01-92-31, and there are no provisions that allow for accommodating gender or other preferences.

As to the actual conduct of his hearings, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with that regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned and the Veteran thoroughly and fully discussed the issues on appeal during the hearings.  Significantly, the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the actual conduct of his Board hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims on appeal, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims and the type of evidence needed to substantiate his claims.  Thus, the Board finds that, consistent with Bryant, the hearings complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

The Veteran seeks a higher initial evaluation in excess of 70 percent for his PTSD disability.  He contends that his PTSD symptomatology has been severe and resulted in permanent disability throughout the entire period under appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Further, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41. 

Because the appeal ensues from the Veteran's disagreement with the rating assigned in connection with the original grant of service connection and a subsequent grant of an increased rating, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

Under the General Rating Formula for Mental Disorders, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name, will be rated as 100 percent disabling.  Id. 

Under 38 C.F.R. § 4.130, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (American Psychiatric Association 4th ed. 1994) (DSM-IV). The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. 

In the DSM-IV, a 31-40 rating indicates some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A 41-50 rating indicates severe symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as few friends and conflicts with peers or co-workers.  Id.

Having considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence supports an increased evaluation of a 100 percent for the period entire period under appeal and the appeal as to this claim will be allowed.

A review of the record shows that the Veteran has been afforded VA psychiatric examination in January 2011 and November 2011, he has received ongoing mental health care for his PTSD symptomatology, and he has provided lay testimony and statements in support of his claim.  The claims folder also contains his Vocational Rehabilitation and Education (VR&E) records as well as other various employment related records. 

Collectively, the evidence of record demonstrates that the Veteran's PTSD disability has been manifested by symptoms of anger outburst, hostility towards other, sad and irritable mood, flattened affect, suicidal ideations, poor judgment, poor impulse control, suspiciousness, inappropriate behavior, obsessive and ruminative thought content, weekly panic attacks, sleep impairment, difficulty adapting to stressful situations, and inability to maintain and establish relationships.  In addition, both the January 2011 and November 2011 VA examiners found that the Veteran's PTSD disability resulted in serious occupational and social impairment, and caused him to total occupational and social impairment.  Such symptomatology is more consistent with the criteria associated with a total, 100 percent, disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board acknowledges that the record demonstrates that the Veteran has been able to maintain his marital relationship of over 40 years, however, the Board cannot ignore that the Veteran's wife's determination to accommodate for severe flare-ups in his PTSD symptomatology.  Notably, the record has consistently shown that the Veteran has difficulty interacting with males and authority figures.  The record has shown that the Veteran was terminated from his last place of employment because of inappropriate behavior and anger outburst towards his supervisor.  Also, the VR&E record contain numerous email correspondence from the Veteran, which have raised concerns among VA personnel.  See August 2012 notice of interrupted independent living services because of inappropriate behavior; as well as October 2012 voluntary statement from VR&E counselor. 

In addition, the medical evidence of record describes the Veteran's symptomatology as major impairment, as indicated by an assigned GAF scaled score between 35 and 45.   Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); (observing that GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness" under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition.); see Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The Board notes here that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service- connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Pursuant to 38 C.F.R. § 4.7, when a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  In this case, there is a question as to whether the Veteran's PTSD symptoms warrant a 70 or 100 percent rating under diagnostic code 9411.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the clinical signs and manifestations of the Veteran's symptoms more nearly approximate the criteria for a 100 percent schedular rating under diagnostic code 9411.  Accordingly, a total schedular rating for PTSD is assigned for the entire rating period.


ORDER

An increased total disability evaluation of 100 percent for PTSD for the entire period under appeal, is granted, subject to the laws and regulations governing monetary awards.


REMAND

Based on a review of the claims folder, the Board finds additional development is required before the adjudication of the Veteran's remaining claims on appeal. 

Issuance of a Statement of the Case (SOC) 

In a March 2013 rating decision, the RO award of service connection for liver disability and assigned a 30 percent disability evaluation, effective March 13, 2012. A review of the Veterans Appeals Control and Locator System (VACOLS) shows that Veteran expressed his disagreement with this disability evaluation in a February 2014 statement.  The Board accepts the aforementioned statement as a timely notice of disagreement with respect to the initial rating assigned for the liver disability.  See 38 C.F.R. § 20.201 (2013).  To date, however, the agency of original jurisdiction has not issued the Veteran a SOC with respect to the claim. Under the circumstances, the Board has no discretion and is obliged to remand the issue for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 270-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Outstanding Records 

During the Veteran's 2012 and 2013 Board hearings, the Veteran identified numerous outstanding records of pertinent VA and private treatment, but it does not appear that any attempts have been made to obtain those records.  Notably, the record contains VA treatment records from VA medical facility in Columbia, Missouri dated since 2010 as well as a November 1999 VA hospitalization report for open heart surgery at VA medical facility in Texas.  The Veteran testified that he also received treatment at VA medical facility in Winston-Salem in 1970s for skin disorder and mental health symptoms.  See 2012 Hearing transcript, page 13 and 27.   He further testified that he receive treatment at a VA medical facility in Waco dated in 1999 and 2000 for coronary artery disease.  See 2013 Hearing transcript, pages 32-41.  The Veteran also testified that he had received VA fee-based treatment at Barnes Jewish Hospital in 2012 and those treatment records are relevant to his claims for service connection for B-cell Leukemia and soft tissue sarcoma.  See 2012 Hearing transcript, page 24. 

Also, in a January 2010 statement, the Veteran identified VA treatment at VA medical facilities in Fayetteville, North Carolina from 1972 to 1979, in Charlotte, North Carolina from 1977 to 1985, in Indianapolis, Indiana from 1980 to 1981, in Peoria, Illinois at the Vet Center from 1981 to 1982, in Dallas and Fort Worth, Texas from 1981 to 2001, in Atlanta, Georgia from 1983 to 1985, in South Bend, Indianapolis from 1986 to 1998, in St. Louis, Missouri from 2001 to 2010, and in Columbia and Mexico, Missouri.  No attempt has been made to obtain those identified records have been associated with the claims folder. 

A remand is also needed to obtain outstanding records the Veteran claims he submitted at the RO in Waco, Texas and at the RO in Winston-Salem, North Carolina that were identified by the Veteran during the Board hearings.  At the hearing, the Veteran stated that he initially submitted a claim for service connection for PTSD at the Winston-Salem RO in 1974, and he initially submitted a claim for service connection for his coronary artery disease at the Waco RO in 1999 or 2000.  See 2012 Hearing transcript, page 31, and 2013 Hearing transcript, page 34.  In an April 2013 correspondence, he stated that he initiated a claim for service connection for PTSD at the Waco RO in 1972, 1973, 1974, 1975, and 1979.  Those identified correspondences are not contained in the claims folder.  A search by the respective RO facilities should be performed to attempt to locate copies of those identified correspondences and associate them with the claims folder. 

VA Examinations 

A remand is also need to provide the Veteran with new VA examinations to obtain medical opinions on the nature and etiology of his claimed soft tissue sarcoma and other skin condition, claim as chloracne.  The Veteran asserts that his current medical conditions are related to his period of service, to include his in-service exposure to Agent Orange.  VA treatment records show that the Veteran reported a history of chloracne; however, in a September 2011 VA treatment note, a VA dermatologist noted that there was no active evidence of chlorance on clinical evaluation and the Veteran was assessed with various other skin conditions.  It is unclear whether the Veteran has any current skin disorder, to include residuals of chloracne that is related to his period of service.  The Veteran should be afforded a VA skin examination in conjunction with his claims, and medical opinions should be obtain on whether the Veteran has any current diagnosed skin disorder that is related to his period of service, to include Agent Orange exposure.  

Purchase of Equipment 

The Veteran seeks the purchase of a self-propelled walk behind Billy Goat Leaf Vacuum under the provisions of an independent living program.  The Vocational Rehabilitation and Education (VR&E) records show that the Veteran was found to have a serious employment handicap resulting from his service-connected disabilities and that has rendered his achievement of a vocational goal unfeasible.  The Veteran was provided with an independent living (IL) plan in May 2011 and the record reflects that he has been granted for the purchase of certain items of yard equipment as part of a VA independent living program.  Notably, the Veteran has received a riding mower (John Deere D170 (BG20547) 26 HP Tractor), a self-propelled push mower and a weed eater.  

The Veteran initially requested a DR Leaf and Lawn Vacuum (tow-behind). Although it appears that the VR&E initially approved the purchase of that equipment based on an undated note by the VR&E counselor and other email correspondences, it was later determined that the particular model requested was not compatible with the Veteran's riding mower purchased by VA.  In an October 2012 email correspondence from sales representative, it was noted that the "D" series of mowers by John Deere were lighter weight and that mower was not designed to handle the "DR" collection system.  The sales representative stated that the John Deere 6.5 bushel bagging system was compatible with the "D" series mower.  

The VR&E personnel notified the Veteran that the DR Leaf and Lawn Vacuum was incapability with his current mower, and he asked to be provided with the self-propelled walk behind Billy Goat Leaf Vacuum.  He indicated that the recommended John Deere 6.5 bushel bagging system was not a suitable alternative for his needs.  A November 2012 administrative decision shows that the Veteran's request for Billy Goat Leaf Vacuum was denied in part because the use of the equipment was considered to be contraindicated by the Veteran's disabilities. (It was also noted that the purchase of a vehicle, such as tractors and golf carts, for VR&E services was prohibited; however, it was later noted that this guidance was issued after the date of the Veteran's claim and was not applicable.)  The Board notes that the Veteran's request Billy Goat Leaf Vacuum is not a riding vehicle, but rather a walk-behind self-propelled piece of yard equipment. 

In considering the evidence of record under the laws and regulations as set forth above, the Board notes that a Veteran is not entitled to support of a home-based activity and hobby under a program of Independent Living Services unless it is necessary for his independence in daily living.  The Board notes that VA has wide discretion in the types of equipment and services to be approved.  However, as noted by VA General Counsel, in making a determination for approving such service "The operative word....is 'necessary', that is the services provided must be vital to achieving the [independent living] goal, not merely desirable of helpful."  See VAOPGCPREC 6-2001.  The Board is of the opinion that a medical opinion is required to make this determination.

Currently, the record contains conflicting evidence of whether the use of self-propelled walk behind Billy Goat Leaf Vacuum would adversely affect the Veteran's disabilities.  Initially, the Board notes that the VR&E has already seen fit to provide the Veteran with a self-propelled lawn mower.  Also, in a July 14, 2012 email correspondence, the Veteran stated that he had attached a completed VA Form 28-8861 from his primary care physician that supported his use of self-propelled yard equipment.  However, a November 2012 VA treatment record shows that the Veteran received emergency medical treatment for injuries he sustain from a fall while performing yard work, which suggests that his use of yard equipment could be harmful.  On remand, the Board finds that a medical opinion should be sought on whether the requested self-propelled walk behind Billy Goat Leaf Vacuum is necessary for his independence in daily living or contraindication to his disabilities. 

Also, a copy of the 2012 completed VA Form 28-8861 by the Veteran's Primary Care Physician should be printed and associated with the claims folder. 

Initial Consideration 

A remand will also provide an opportunity for initial consideration of the additional evidence since the June 2012 supplemental statement of the case (SSOC) in conjunction with the Veteran's claims.  Notably, the record now contains VA examination reports dated in September and October 2012 that pertain to some of his pending claims on appeal, and the Veteran's electronic claims folder contains the Veteran's VA treatment records dated from April 2013 to May 2014, which have not yet been considered in conjunction with Veteran's claims. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC with respect to the Veteran's claim seeking entitlement to a higher initial disability evaluation for the service-connected liver disability. The Veteran should be informed of the period of time within which he must file a Substantive Appeal to perfect his appeal to the Board concerning this issue.

2.  Contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private who may possess additional records pertinent to the claims remaining on appeal.

3.  Attempts should be made to obtain identified VA treatment records from VA medical facilities in Winston-Salem in 1970s for skin and mental health symptoms; in Waco dated in 1999 and 2000 for coronary artery disease; Fayetteville from 1972 to 1979; in Charlotte from 1977 to 1985; in Indianapolis from 1980 to 1981; in Peoria at the Vet Center from 1981 to 1982; in Dallas and Fort Worth from 1981 to 2001; in Atlanta from 1983 to 1985; in South Bend from 1986 to 1998; in St. Louis, Columbia and Mexico from 2001 to 2010. 

Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  All actions to obtain the requested records should be documented fully in the claims files.  Because these are Federal records, if they cannot be located or no such records exist, a memorandum of unavailability should be associated with the claims files and the Veteran should be provided with a copy of the memorandum.

4.  Contact the ROs in Waco and Winston-Salem for correspondences from the Veteran related to his claims for PTSD and coronary disease.  Specifically, his correspondences dated in 1972, 1973, 1974, 1975, and 1974 to the Winston-Salem RO and his correspondences dated in 1999 and 2000 to the Waco RO. 

Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  All actions to obtain the requested records should be documented fully in the claims files.  Because these are Federal records, if they cannot be located or no such records exist, a memorandum of unavailability should be associated with the claims files and the Veteran should be provided with a copy of the memorandum.

5.  With any necessary authorization from the Veteran, attempts should be made to obtain and associate with the claims files the private medical records from Barnes Jewish Hospital in 2012.

Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  All actions to obtain the requested records should be documented fully in the claims files.  Because these are Federal records, if they cannot be located or no such records exist, a memorandum of unavailability should be associated with the claims files and the Veteran should be provided with a copy of the memorandum.

6.  Schedule the Veteran for a VA examination, with an appropriate examiner, to determine the nature and likely etiology of any current skin disorder, to include soft tissue sarcoma and residuals of chloracne.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed. 

Based on a thorough review of the claims file and any examination findings, the examiner should provide the following information.

 a).  The examiner should first identify the nature of the claimed skin disorders. 

b).  If any of the identified disorders is chloracne or other acneform disease consistent with chloracne, the examiner should then provide a medical opinion as to whether it is at least as likely as not that such became manifest within a year after the last date on which the Veteran was exposed in December 1970.

 c).  The examiner is next requested to provide medical opinions as to whether it is at least as likely as not (or the evidence is at least in approximate balance) that any currently diagnosed skin disorder, to include soft tissue sarcoma, was incurred in or is related to the Veteran's period of service, to include his in-service exposure to Agent Orange. 

* For purposes of the medical opinion sought, the examiner should specifically consider that the Veteran has provided credible lay statements that his skin problems date back to his period of service.  

The examiner should provide a clinical rationale for any opinion expressed.  If the examiner is unable to answer any of the above questions, then he or she should so indicate and provide a rationale for why an answer could not be provided.
 
7.  Arrange for the claims folder to be reviewed by the appropriate specialist for the purpose of determining whether a self-propelled walk behind Billy Goat Leaf Vacuum is necessary to enable the Veteran to achieve maximum independence in daily living or contraindication to his disabilities.  The claims file, the vocational rehabilitation file, and a copy of this remand should be reviewed by the examiner.  The rationale for this determination should be fully explained.

8.  If any additional development is necessary to re-adjudicate an issue, especially in light of any newly received records, that development, including a VA examinations for his service-connected disabilities, should be done.

9.  Then readjudicate the appeal. If the benefits sought on appeal remain denied, furnish to the Veteran supplemental statement of the case and afford him the requisite opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


